DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowen (US 2016/0157524).
Regarding claim 1, Bowen teaches a method for obtaining an intake quantity of a target substance, wherein the method comprises: obtaining consumption information of a carrier within a statistical period, the consumption information comprising at least one of a first consumption quantity of the carrier within the statistical period, a second consumption quantity of the carrier in a valid time period in a single intake process, and a third consumption quantity of the carrier in each unit time period of the valid time period; obtaining the intake quantity of the target substance within the statistical period according to the consumption information and content of the target substance in the carrier [0087]. 
Regarding claims 3 and 5, Bowen teaches the obtaining the consumption information of a carrier within a statistical period comprises: obtaining a working mode of an electronic cigarette in each valid period of time within the statistical period; obtaining the consumption information of the carrier within the statistical period according to the working mode of each valid time period, wherein the obtaining the consumption information of the carrier within the statistical period according to the working mode of each valid time period comprises: if the electronic cigarette is in a variable watts mode or during the valid time period, calculating the third consumption quantity of the carrier in the unit time period according to output power of the electronic cigarette in the unit time period every unit time period [0083, 0104, 0107, 0128]. 
Regarding claims 6-8, Bowen teaches after obtaining the intake quantity of the target substance within the statistical period, the method further comprises: controlling the electronic device to perform a preset operation according to the intake quantity, wherein controlling the electronic device to perform a preset operation according to the intake quantity comprises: detecting whether the intake quantity reaches a first threshold corresponding to the statistical period; when the intake quantity reaches the first threshold, reducing the output power of the atomizing assembly, and/or presenting prompt information for prompting a user that the intake quantity is about to exceed the limit, and determining a limit intake quantity of a next statistical period according to the intake quantity of the target substance during the statistical period, at the end of the statistical period [0048, 0083]. 
Regarding claims 9 and 10, Bowen teaches wherein after obtaining the intake quantity of the target substance within the statistical period, the method further comprises: displaying prompt information according to the intake quantity, and the prompt information is used to prompt the intake quantity of the target substance, wherein displaying prompt information according to the intake quantity comprises displaying the intake quantity of the target substance within the statistical period [0022, 0126, 0180]. 
Regarding claim 12, Bowen teaches the valid time period is a time when an airflow sensor starts detecting the airflow to a time when the airflow sensor detects the end of the airflow [0090, 0110]. 
Regarding claim 13, Bowen teaches the valid time period is a time when a cigarette lighter button is turned on to a time when the cigarette lighter button is turned off [0162]. 
Regarding claim 14, Bowen teaches the cut-off time of the valid time period is an earlier one of the third time and the fourth time; wherein the first time is the time when a suction signal is received, the second time is the time when the cigarette lighter button is turned on, and the third time is the time when a cigarette lighter button is turned off, the fourth time is the time when the suction signal is not received [0090, 0110, 0162]. 
Regarding claim 15, Bowen teaches an electronic device, wherein the device comprises: a memory and a processor; the memory is configured to storing executable program code; and the processor is configured to invoke the executable program code in the memory to execute the method of obtaining an intake quantity of target substance according to claim 1 [0076, 0120, 0130, 0147, 0149]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bowen as applied to claim 1 above, and further in view of Han (US 2017/0013883).
Bowen does not teach using a liquid level detector to detect a first change quantity of liquid level within the statistical period, and determining the first consumption quantity according to the first change quantity. Han teaches an electronic cigarette wherein smoking amount (consumption quantity) is calculated based on information including liquid level using a liquid level detector [0046, 0049, 0052]. As this is a conventional means known in the art for monitoring consumption quantity, it would have been obvious to one of ordinary skill in the art to apply to Bowen to achieve predictable results. The obtaining the consumption information of a carrier within a statistical period of modified Bowen would thereby comprise using a liquid level detector to detect a first change quantity of liquid level within the statistical period, and determining the first consumption quantity according to the first change quantity. 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen as applied to claim 1 above, and further in view of Spinka (US 2015/0272222). 
Bowen does not teach consumption quantity is calculated according to the temperature of an atomizing assembly. Spinka teaches an inhalation device wherein consumption quantity is calculated according to the temperature of an atomizing assembly [0041]. As this is a conventional means known in the art for monitoring consumption quantity, it would have been obvious to one of ordinary skill in the art to apply to Bowen to achieve predictable results. Thereby in modified Bowen, the obtaining the consumption information of a carrier within a statistical period comprises: obtaining a working mode of an electronic cigarette in each valid period of time within the statistical period; obtaining the consumption information of the carrier within the statistical period according to the working mode of each valid time period; wherein the obtaining the consumption information of the carrier within the statistical period according to the working mode of each valid time period comprises: if the electronic cigarette is in a temperature control mode during the valid time period, calculating the third consumption quantity of the carrier in the unit time period according to the temperature of an atomizing assembly in the unit time period every unit time period. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bowen as applied to claim 1 above, and further in view of Liu (US 2015/0196053).
Bowen does not teach after obtaining the intake quantity of the target substance within the statistical period, the method further comprises: obtaining a first limit intake quantity of the target substance corresponding to the statistical period; calculating a ratio of the intake quantity to the first limit intake quantity, and displaying the ratio. However, these steps are suggested in the electronic cigarette management method of Liu [0121, 0122, 0129, 0133]. It would have been obvious to one of ordinary skill in the art to include in the method of Bowen obtaining a first limit intake quantity of the target substance corresponding to the statistical period; calculating a ratio of the intake quantity to the first limit intake quantity, and displaying the ratio, as a helpful means for users to give up smoking [0116]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747